 54 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  McKenzie
-Willamette Regional Medical Center Ass
o-ciates, LLC d/b/a Mc
Kenzie
-Willamette Medical 
Center 
and
 Service Employees International U
n-ion Local 49, CTW
-CLC.  
Cases 19
ŒCAŒ077096 
and 
19ŒCAŒ095797 July 
29, 2014
 DECISION AND ORDER
 BY MEMBERS 
MISCIMARRA
, HIROZAWA
, AND SCHIFFER
 On June 3, 2013, Administrative Law Judge Gerald M. 
Etchingham issued the attached decision.  The Respon
d-ent filed exceptions and a supporting brief, and the Ge
n-eral Counsel filed an answering brief. 
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided t
o affirm the judge
™s rulings, findings,
1 and conclusions 
only to the extent consistent with this Decision and O
r-der.
 1 The Respondent argu
es that the Board 
can
not decide this case b
e-cause it lack
s a validly
 appointed quorum
.  We reject this argument
.  The Respondent 
further 
argues that the Acting General Counsel at the 
time was not validly appointed and therefore lacked the authority to 
issue a complaint.  
In support of this argument, the Responden
t asserts 
that the 
Federal 
Vacancies 
Reform 
Act
 (Vacancies Act)
 does not apply 
to the office of General Counsel because there is a specific procedure 
under the National Labor Relations Act for filling the vacancy.  Contr
a-ry to the Respondent
™s assertion, t
he express terms of the Vacancies 
Act make it applicable to all executive agencies, with one specific 
exception inapplicable here, 5 U.S.C. § 3345(a); see 5 U.S.C. § 105 
(ﬁExecutive agency
ﬂ defined to include independent agencies), and to 
all offices within those agencies, such as the office of General Counsel, 
that are filled by presidential appointment with Senate confirmation, 5 
U.S.C. § 3345(a).  The Respondent
™s assertion is also contra
ry to 
Sec.  3347 of the Vacancies Act, which makes the Vacancies Act the excl
u-
sive means for designating an acting official for a covered position 
except when another statutory provision, such as 
Sec. 3(d) of the 
NLRA, provides for such designation.  In th
at event, the Vacancies Act 
provides a valid 
ﬁalternative procedure.
ﬂ  S. Rep. No. 105
Œ250, at 17 
(1998).  The President may elect either the Vacancies Act or 
Sec. 3(d) 
as the means to temporarily fill the vacancy.  Therefore, the Acting 
General Counsel wa
s properly appointed under the Vacancies Act.  See 
Muffley v. Massey Energy Co.,
 547 F. Supp. 2d 536, 542
Œ543 (S.D.W. 
Va. 2008), affd
. 570 F.3d 534 (4th Cir. 2009) (upholding authorization 
of 10(j) injunction proceeding by Acting General Counsel designated
 pursuant to the Vacancies Act).
 Finally, even if the appointment had not been proper under the V
a-cancies Act, that defect would not constitute grounds for attacking the 
complaint.  It is the enforcement provision of the Vacancies Act, 5 
U.S.C. § 3348, whi
ch deems an office 
ﬁvacant
ﬂ and actions taken by its 
occupant of 
ﬁno force or effect
ﬂ if it was temporarily filled in a manner 
inconsistent with the Vacancies Act.  This provision, by its terms, is 
expressly and specifically inapplicable to the office of t
he Board
™s General Counsel.  5 U.S.C. § 3348(e)(1).  Thus, regardless 
of 
whether 
the Acting General Counsel was properly appointed under the Vaca
n-
cies Act, the complaint is not subject to attack based on the circu
m-stances of his appointment.
 I. The complaint, issued on February 19, 2013, alleges 
that the Respondent violated Section 8(a)(5) and (1) on 
two occasions: (1) by unreas
onably delaying the furnis
h-ing of relevant information requested by the Union
2 in 
connection with the processing of a grievance; and (2) by 
failing altogether to furnish requested information about 
health
 insurance changes affecting unit employees.  A 
hear
ing was held on March 12, 2013.  
 Approximately 2 months after the hearing closed, the 
Respondent and the Union filed a joint motion requesting 

that the judge approve the withdrawal of the charges and 

dismiss the complaint in light of a non
-Board settlemen
t between them.  The General Counsel opposed the m
o-tion, and the judge ultimately denied it, finding that the 
non
-Board settlement did not meet the requirements of 
Independent Stave Co.
, 287 NLRB 740 (1987).  The 
judge subsequently issued the attached deci
sion finding 
both of the alleged violations.  The Respondent excepted 
both to the judge
™s decision to reject the settlement 
agreement and to his decision on the merits of the alleg
a-tions.  Contrary to the judge, and for the reasons set forth 
below, we appr
ove the settlement and dismiss the co
m-plaint.
 II. In the settlement, the Respondent agreed that 
ﬁas a 
quid
-pro
-quo for the withdrawal by the Union
ﬂ of the 
Board charges, the Respondent would respond to the 

Union
™s future information requests in a 
ﬁtimely 
fas
h-ion.
ﬂ3  The Respondent also agreed in the settlement not 
to 
ﬁpropose any modifications to the current health ben
e-fits or contribution rates of bargaining unit employees
ﬂ until the parties begin negotiating for a successor colle
c-tive
-bargaining agreemen
t and not to implement changes 
until it reaches an agreement with the Union or the pa
r-ties reach impasse.  The agreement does not require the 
2 The Union ha
s represented a unit of the Respondent
™s non
-professional employees since about July 2004. 
 3 The settlement agreement states that 
ﬁin a timely fashion
ﬂ means:
 that the Hospital will provide the Union with the information being 
sought, subject to the follo
wing, with ample time following the U
n-ion
™s receipt of the information, so as not to prejudice the Union
™s re-view and use of the information, including but not limited to info
r-mation in regards to the investigation of any grievance and/or the fi
l-ing and 
processing of any grievance[]
 and
 that, in the event the Hospital determines that the Union is not entitled 
under the Act to any given information being sought, the Hospital 
shall inform the Union in writing of such determination with ample 
time following 
such notification so as not to prejudice the Union in 
seeking to obtain the information through whatever available means of 
recourse.  
 361 NLRB No. 7
                                                                                                                         MCKENZIE
-WILLAMETTE MEDICAL C
ENTER
  55 Respondent to turn over the previously requested 
healthcare benefits information or to post any remedial 

notice.
 III. The Board has long had a policy of encouraging the 
peaceful, nonlitigious resolution of labor disputes.  
Ind
e-pendent Stave
, supra, 287 NLRB at 741.  In determining 
whether to approve a privately negotiated settlement 

agreement, the Board assesses wheth
er approving the 
agreement would effectuate the purposes and policies of 

the Act, based on considerations including: (1) whether 
the charging party, the respondent, and any of the ind
i-vidual discriminatees have agreed to be bound and the 
position taken by 
the General Counsel regarding the se
t-tlement; (2) whether the settlement is reasonable in light 
of the violations alleged, the risks inherent in litigation, 
and the stage of the litigation; (3) whether there has been 
any fraud, coercion, or duress by any o
f the parties in 
reaching the settlement; and (4) whether the respondent 
has engaged in a history of violations of the Act or has 
breached previous settlement agreements.  Id. at 743.  As 
discussed below, these factors do not uniformly weigh in 
favor of ap
proval or disapproval of the parties
™ settl
e-ment, making this a close case.  On balance, and in the 

particular circumstances presented here, we approve the 
settlement agreement. 
 As mentioned, the General Counsel opposes the se
t-tlement, arguing that it sho
uld not be approved given the 
late stage of the litigation, the vagueness of the settl
e-
ment
™s language, the lack of a Board
-approved remedy 
and enforcement mechanism, and the fact that the R
e-spondent is a 
ﬁrecidivist.
ﬂ   The General Counsel
™s opposition to
 the settlement is 
an important consideration weighing against approval.  
See, e.g., 
Clark Distribution Systems
, 336 NLRB 747, 
750 (2001).  The fact that the parties signed the settl
e-
ment agreement late in the decisional process, 2 months 

after the hearing
 had closed and after the deadline for 
posthearing briefs had passed, also weighs against a
p-proving the settlement, as it does not lead to any signif
i-cant conservation of Board resources.  See 
TNS, Inc.
, 288 
NLRB 20, 22 (1988).  This is especially true whe
re, as 
here, the case does not raise any novel or complex issues 
of law.  Id.  Neither of these considerations is determin
a-tive, however, and we find that the countervailing factors 
outweigh these concerns.  
 The Respondent and the Union both agreed to the
 set-tlement.  Although only the Respondent asks that we 

approve the settlement, the Union has not opposed this 
request,
4 and there are no individual discriminatees 
bound by the settlement.  Further, there are no alleg
a-tions of fraud, coercion, or duress in
 reaching the settl
e-ment.  Contrary to the General Counsel
™s assertion, there 
also is no evidence in the record that the Respondent has 
a history of violating the Act or has breached previous 
settlement agreements.
5   We also find, contrary to the judge an
d the General 
Counsel, that the settlement is reasonable in all the ci
r-cumstances.   Significantly, the Respondent has agreed 
not to propose any modifications to the current health 

benefits or contribution rates of bargaining unit emplo
y-ees until the parti
es begin negotiating for a successor 

collective
-bargaining agreement, and not to implement 
any changes until it reaches an agreement with the Union 
or the parties reach an impasse in negotiations.  Because 
the Union
™s request for health benefits informatio
n was 
made in response to the Respondent
™s apparent intent to 
make such changes, this commitment by the Respondent 

appears to be of substantial value to the Union and would 
appear to obviate the Union
™s immediate need for that 
information.  In addition, th
e Respondent has agreed to 
timely respond to future requests for information.  
 We recognize that the settlement does not provide all 
the remedies that would be included in a Board order.  
The typical Board remedy for a respondent
™s unlawful 
failure to pro
vide information is to require the respondent 
to provide the information and post a notice, accessible 

to employees, stating that it will cease and desist from 

refusing to provide the requested information (or from 
unreasonably delaying providing it), that
 it will provide 
the requested information, and that it will not 
ﬁin any like 
or related manner
ﬂ interfere with, restrain, or coerce e
m-ployees in the exercise of their Section 7 rights.  The 
Union here agreed to a settlement that does not include 

these rem
edies.  Even so, we do not agree with the judge 
and the General Counsel that the lack of a full remedy 
4 The Union did not file a post
-hearing brief to the judge and did not 
file any exceptions or an answering brief to the Respondent
™s exce
p-
tions.  
 5 As evidence of prior misconduct, the General Counsel cites a prior 
settled case involving the Respondent (Ca
se 36
ŒCAŒ010726), which 
involved conduct that took place in 2010.  The General Counsel also 
alleges that the Respondent
™s parent company Community Health Se
r-vices, or CHS
, has a history of similar allegations of unlawful conduct, 
citing two prior cases, on
e from 2010 and one from 2012, both of 
which settled.  Even assuming that CHS is the Respondent
™s parent 
company and that the Respondent may be charged with responsibility 
for CHS
™s alleged misconduct, we cannot find that the Respondent has 
engaged in a pa
ttern of unlawful conduct.  The record contains no d
e-tails of any of these prior settlement agreements from which it can be 
determined whether they involve only allegations of misconduct or 
may, instead, serve to establish a pattern of misconduct.  See 
Sou
thwest 
Chevrolet Corp.
, 194 NLRB 975, 975 (1972), enfd. sub. nom. 
Behrendt 
v. NLRB
, 1972 WL 3090 (7th Cir. 1972). 
                                                             DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 56 warrants rejecting the settlement here, given the co
m-mitments made by the Respondent in return for the wit
h-drawal of the charges.  
 As an initial matter,
 it is well established that approval 
of settlements under 
Independent Stave
 does not require 
that the remedies provided by the settlement be coexte
n-sive with the remedies that the Board would provide if 
the General Counsel were to prevail on all of the co
m-plaint allegations.  
Independent Stave
, supra, 287 NLRB 
at 743.  In this case, although the Respondent is not i
m-mediately required to provide the requested information 

to the Union, once the Union begins preparing for su
c-cessor negotiations it may request
 any information ne
c-essary to prepare its healthcare proposals or to evaluate 
the Respondent
™s proposals on that subject.  See 
Kraft 
Foods North America
, 355 NLRB 753 (2010).  Further, 

although the settlement does not contain a provision r
e-quiring the Resp
ondent to cease and desist from failing 
to provide relevant information (or from unreasonably 

delaying providing it), the Respondent has affirmatively 
agreed to timely respond to future requests, and the U
n-ion remains free to file a new unfair labor practi
ce charge 
in the event the Respondent fails to do so.   
 The settlement agreement
™s failure to require the R
e-spondent to post a remedial notice is more problematic.  
In the context of settlements, such notices are meant to 
reassure employees of their right
s under Section 7 of the 
Act and to outline the action taken in connection with the 
settlement.  The absence of a notice
-posting requirement 
is thus an important consideration in deciding whether 
the Board will approve a settlement, but it is not dete
r-mina
tive.  See 
Flint Iceland Arenas
, 325 NLRB 318, 319 
fn. 4 (1998).  
 As a general matter, we do not endorse the settlement 
of alleged unfair labor practices without a notice to e
m-ployees of the alleged violations and the actions taken to 

settle them.  But we
 do not find that the lack of a notice 
posting here is enough to overcome our well
-established 
policy of encouraging settlements between the parties.  
The alleged violations did not result in any employee 
discipline or discharges, did not involve any threa
ts or 
coercion, and had a limited impact on individual e
m-ployees.  In these circumstances, we do not find it nece
s-
sary to reject the settlement agreement due to its lack of a 
notice
-posting requirement.  Compare 
Longshoremen 
ILA Local 1814 (Amstar Sugar
), 
301 NLRB 764, 765 
(1991) (approving settlement that lacks notice posting, 

saying that the purposes of the Act are best served by 

settlement 
ﬁeven at the cost of public vindication of the 
unfair labor practice
ﬂ). 
 We also do not agree with the judge and the
 General 
Counsel that the settlement agreement lacks an accept
a-ble enforcement mechanism.  The settlement agreement 
does not explicitly address what will happen if the R
e-spondent fails to provide requested relevant information 
ﬁin a timely fashion
ﬂ in the 
future.  As stated, however, 
no provision of the settlement agreement purports to 
waive the Union
™s access to the Board, and the Union 
may file an unfair labor practice charge over any subs
e-quent unreasonable delays or outright refusals to provide 

requeste
d relevant information.  Compare 
Hughes Chri
s-tensen Co.
, 317 NLRB 633, 634 (1995) (giving effect to 
releases that did not waive employees
™ statutory rights of 
access to the Board for incidents arising after execution 

of releases).  Further, future noncompl
iance with the 
agreement or new violations of the Act could also result 

in the revocation of the settlement agreement and the 
continuation of proceedings in this case.  See 
Twin City 
Concrete
, 317 NLRB 1313, 1313
Œ1314 (1995); 
Norris 
Concrete Materials
, 282
 NLRB 289, 291 (1986).
6  With 
these safeguards in place, the lack of a separate enforc
e-ment mechanism does not preclude us from approving 
this particular settlement.
 IV. On balance, we find that the parties
™ settlement ad
e-quately serves the policies underl
ying the Act as well as 
the Board
™s longstanding policy encouraging the amic
a-ble resolution of disputes.  See 
Hospital Perea
, 356 
NLRB 
1204 (2011).  Accordingly, we approve the se
t-tlement and dismiss the complaint.
7   ORDER
 The complaint is dismissed. 
  MEMBER 
HIROZAWA
, ruling on motion.
 The Respondent, by its attorney, Don T. Carmody, has 
moved for my recusal in this matter.  The Respondent 

contends that in 1997, Carmody, brought a civil action 

on his own behalf against Communications Workers of 
America (C
WA); that I was retained to represent CWA 
in that action, deposed Carmody, and filed counterclaims 
against him on CWA
™s behalf; and that the litigation was 
ﬁacrimonious.
ﬂ  The Respondent contends that my role in 
that case would cause a reasonable person to
 question my 
impartiality here, relying on 28 U.S.C.
 § 455 (the statut
o-ry standard applicable to 
Federal 
judges) and 5 C.F.R.
 §§ 2635.101 and 2635.501 (ethical standards for 
executive 
6 In addition, the Respondent
™s noncompliance with the parties
™ set-tlement could have implications under Sec. 301 of the Labor Manag
e-ment Rel
ations Act.  29 U.S.C. § 185.  
 7 Because we dismiss the complaint on these grounds, we find it u
n-
necessary to pass on the remainder of the judge
™s analysis and the R
e-spondent
™s other exceptions.  
                                                              MCKENZIE
-WILLAMETTE MEDICAL C
ENTER
  57 branch 
employees).  The motion is denied for the follo
w-ing reasons.
 Pursuant to 
28 U.S.C. 
§ 455
, ﬁ[a]ny justice, judge, or 
magistrate of the United States shall disqualify himself in 
any proceeding in which his impartiality might reason
a-bly be questioned
ﬂ or 
ﬁ[w]here he has a personal bias or 
prejudice concerning a party . . . .
ﬂ  By its terms, 28 
U.S.C. 
§ 455 applies only to Article III judges
, see 
Greenberg v. Board of Governors of the Federal R
e-serve
, 968 F.2d 164, 167 (2d Cir. 1992)
, and it would not 
warrant recusal here even if it applied.  I harbor no pe
r-sonal bias or prejudice against Carmody.  While some of 
the events giving rise to the law
suit may have entailed 
acrimony,
1  I have no recollection of any acrimony or 
hostility between Carmody and myself in the course of 
the litigation or at any other time.  A reasonable person 
would not question my impartiality based on these ci
r-cumstances.  M
oreover, the courts have 
ﬁdrawn a sharp 
distinction between alleged hostility between judge and 

party and alleged hostility between judge and attorney.
ﬂ  U.S. v. Helmsley, 
760 F.Supp. 338, 342 (S.D.N.Y. 1991), 
affd. 963 F.2d 1522 (2d Cir. 1992).  Section 4
55 desi
g-nates 
ﬁpersonal bias or prejudice concerning 
a party,
ﬂ 28 
U.S.C. § 455(b)(1) (emphasis added), and not bias or 
prejudice against a party
™s lawyer, as grounds for recusal. 
ﬁ[B]ias against a lawyer, even if found to exist, without 
more is not bias ag
ainst his client.
ﬂ  In re
 Drexel Bur
n-ham Lambert, Inc., 
861 F.2d 1307, 1314 (2d Cir. 1988), 
cert. denied 490 U.S. 1102 (1989).  
ﬁExcept in 
‚extreme
™ and 
‚rare
™ cases, 
. . . the appearance of hostility on the 
part of the judge 
toward an attorney
 has been ruled an 
insufficient basis for recusal.
ﬂ  Helmsley
, supra, at 342 
(citation omitted; emphasis in original).  I have never 
expressed any form of hostility toward the Respondent, 
nor does the Respondent allege that I have.  
 The Respondent also co
ntends that 5 C.F.R. 
§ 2635.101 requires recusal, in particular, the provisions 

stating that 
executive 
branch 
employees 
ﬁshall act impa
r-tially and not give preferential treatment
ﬂ to anyone and 
ﬁshall endeavor to avoid actions creating the appearance 
that 
they are violating . . . the ethical standards set forth 
in this part.
ﬂ  The regulations provide that whether pa
r-ticular circumstances create such an appearance 
ﬁshall be 
determined from the perspective of a reasonable person 
with knowledge of the relevant
 facts.
ﬂ  Id.; see also 5 
C.F.R. 
§ 2635.501.  In the present case, the Respondent 
baselessly speculates that I 
ﬁwould give preferential 
treatment to the General Counsel and/or the Union due to 
the prior litigation that featured the [Respondent
™s cou
n-sel] s
quaring off against Member Hirozawa.
ﬂ  As noted 
1  I was not involved in any of those events.
 above, I have no recollection of any acrimonious intera
c-tions with Carmody, and any such events would have 

occurred approximately 17 years ago.  Under these ci
r-cumstances, no reasonable person would conclude 
that 

my participation in this case violated ethical guidelines.
2   Finally, the Respondent makes no argument based on 
Executive Order 13490, 
ﬁEthics Commitments by Exec
u-tive Branch Personnel,
ﬂ but I observe that my particip
a-tion in this case is consistent 
with the provisions of the 
Order.  Under Executive Order 13490, 
a member of the 
executive branch may not, for a period of two years from 
the date of his appointment, 
ﬁparticipate in any particular 
matter involving specific parties that directly and su
b-stantially related to [the member
™s] former employer or 
former clients, including regulations and contracts.
ﬂ  Executive Order No. 13490, 74 Fed.Reg. 4673 (2009).  
See 
NLRB v. Regency Grande Nursing 
& Rehab
ilitation
 Center
, 453 Fed.Appx. 193, 197 (3d Cir. 
2011).  My 
current employment with the National Labor Relations 

Board began in 2010. 
  The motion for recusal is denied.
  Adam D. Morrison
, for the Acting General Counsel.
 Don Carmody
, for the Respondent.
 Gene Mechanic
, for the Charging Party.
 DECISION
 STATEMENT OF THE 
CASE
 GERALD 
M. ETCHINGHAM
, Administrative Law Judge. 
 Ser-vice Employees International Union Local 49, CTW
-CLC (the 
Charging Party or Union) filed the respective charges, as 

amended, on March 22
 and May 23, 2012,
1 and January 3, 
2013, and t
he Acting General Counsel (
the 
General Counsel) 
issued the consolidated complaint (complaint) on February 19, 
2013.  The Respondent, McKenzie
-Willamette Regional Med
i-cal Center Associates, LLC d/b/a McKenzie
-Willamette Med
i-cal Center (Respondent or 
McKenzie), filed a timely answer on 
March 5, 2013, denying all material allegations and setting 

forth affirmative defenses.
2 The complaint alleges that Respondent violated Section 
8(a)(
5) and (
1) of the National Labor Relations Act (the Act) 
for unreasonab
ly delaying the furnishing of relevant info
r-mation requested by the Union and by failing to furnish info
r-2  In any ev
ent, the contention makes little sense in the context of 
this case, in which the Union and the Respondent entered into a settl
e-ment and the Union does not oppose the Respondent
™s effort seeking its 
approval.  
 1 All dates are in 2012
, unless otherwise indicated.
 2 More than once at hearing and in its answer, the Respondent a
r-gues, citing 
Noel Canning v. NLRB
, 705 F.3d 490 (D.C. Cir. 2013), that 
the Board cannot decide this case because it lacks a quorum due to the 
alleged unconstitutio
nal recess appointment of two of the three current 
Board members. 
 For the reasons stated in 
Bloomingdale
™s Inc
., 359 
NLRB 
1015
 (2013), and 
Belgrove Post Acute Care Center
, 359 NLRB 
633
 (2013), these arguments are rejected. 
 In any event, the Acting 
Genera
l Counsel is not a recess appointee.
                                                                                                                        DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 58 mation requested by the Union. 
 This case was heard on March 
12, 2013, in Eugene, Oregon. 
 On March 11, ahead of hearing, I 
denied Respondent
™s petitio
n to revoke 
the 
General Counsel
™s document subpoena and I ordered Respondent to produce re
c-ords at trial.
  (GC Exh. 19.) 
 Respondent failed to produce an
y documents at trial without any satisfactory explanation why it 
would not produce the subpoenaed docum
ents.
3 On the entire record
,4 including my observation of the d
e-meanor of the witnesses, and after considering the brief filed by 

the 
General Counsel
,5 I make the following findings of fact and 
con
clusions of law
. FINDINGS OF 
FACT
 A.  Jurisdiction
 At all t
imes material, Respondent, a Delaware corporation 
with an office and place of business in Springfield, Oregon, has 
been operating an acute care hospital providing inpatient and 
outpatient medical care.  In about 2010, Community Health 
Systems (CHS), a nati
onal hospital corporation, purchased 
Respondent
™s hospital. 
 Respondent admits, and I find, that 
during the calendar year ending December 31, 2012, it derived 
gross revenues in excess of $250,000 and purchased and r
e-ceived goods valued in excess of $5000 d
irectly from points 
outside of Oregon.  Respondent also admits, and I find, that at 
all material times, it has been a health care institution within the 
meaning of Section 2(14) of the Act and has been engaged in 
commerce within the meaning of Section 2(2)
, (6), and (7) of 
the Act.  The parties further admit, and I find, that at all mater
i-al times, the Union has been a labor organization within the 

meani
ng of Section 2(5) of the Act.
 B.  Background Facts
 At all material times since about July 29, 2004, base
d on 
Section 9(a) of the Act, the Respondent has recognized the 
Union as the exclusive bargaining representative for the unit of 
nonprofessional employees (the 
unit) which constitute a unit 
3 At hearing, the General Counsel moved and I granted 
Bannon 
Mills
, 146 NLRB 611, 614 fn. 4 633
Œ634 (1964), sanctions and drew 
adverse inferences against Respondent and barred Respondent from 
presenting any evidence cha
llenging the information requests or the 
underlying relevancy of those requests for Respondent
™s continued 
failure to produce documents at trial in response to a February 22, 2013 

document subpoena. 
 See Tr. 13
Œ16, 33
Œ34; GC Br. at 7
Œ9; GC Exh. 
19; and 
Tea
msters
 Local 776 (Pennsylvania Supply
), 313 NLRB 1148, 
1154 (1994)
 (adverse inference properly drawn against the party who 
refuses to comply with the subpoena with respect to the subject matters 
sought by the subpoena).
 4 The transcript errors have been no
ted and corrected. 
 5 Despite
 an April 16, 2013 post
hearing brief filing deadline co
m-municated to all parties at hearing, only the Acting Gene
ral Counsel 
timely filed a post
hearing brief on April 16, 2013. 
 On May 10, 2013, 
more than 3 weeks afte
r the prev
iously
-mentioned post
hearing brief 
filing deadline, the Respondent and the Charging Party filed and served 
a joint motion requesting that I approve the withdrawal of charges and 
dismissal of the consolidated complaint in this action due to a non
-Board Sett
lement Agreement dated April 30, 2013
, between the R
e-spondent and the Charging Party, which motion was denied by me on 
May 30, 2013
, for failure to satisfy the factors laid out in 
Independent 
Stave Co
., 287 NLRB 740, 743 (19
87).
 appropriate for the purposes of collective bargaining within the 
meaning of Section 9(b) of the Act.
6  The Union and the R
e-spondent have entered into successive collective
-bargaining 
agreements (CBA
™s), the most recent of which was effective 
from May 11, 2011, through December 31, 2013 (the current 
CBA).  The CBA contain
s a grievance and arbitration proc
e-dure and specifies that health insurance will be provided to 
employees by Respondent using the CHS health benefit plan, 
its own self
-insured plan.
 The parties further admit, stipulate to, and I find that R
e-spondent
™s vice 
president of 
human 
resources, Megan O
™Leary 
(O™Leary), is a supervisor of Respondent, within the meaning 
of Section 2(11) of the Act and an agent of Respondent within 

the meaning of Section 2(13) of the Act. 
 Furthermore, the pa
r-ties admit, stipulate t
o, and I further find that Respondent
™s perioperative 
director, Dee Boshaw, and its 
cardiovascular 
operating 
room (CVOR) 
director, Vivian Hoppe (Hoppe), are 
both supervisors of Respondent, within the meaning of Section 

2(11) of the Act and also agents of R
espondent within the 
meaning of Section 2(13) of the 
Act.
 C.  Unfair Labor Practices
 Joseph West (West) has been employed by the Union as its 
primary organizer at the Respondent since 2010. 
 West repr
e-sents unit employees at the Respondent and, among other
 things, he recruits and trains union stewards, makes sure that 
unit members at worksites have appropriate information and he 
handles numerous grievances, information requests, worksite 

meetings with Respondent
™s human resources officers, and he 
deals with
 all worksite restruc
tures.
 Lynn
-Marie Crider (Crider) has also been employed by the 
Union as a bargaining coordinator for approximately 
6 years 
with a break in service from 2009 to September 2011, when she 

returned to the Union.  Crider expects to be the 
primary negot
i-ator for the Union when negotiations with the Respondent come 

due for a successor CBA later this year. 
 In her capacity as 
bargaining coordinator, Crider also assists less skilled bargai
n-ers with collective bargaining, handles negotiations fo
r new 
contracts, and with a specialty in healthcare and healthcare 

policy issues, she often comes into bargaining when there are 
issues related to healthcare and employee health bene
fits.
 The complaint in these cases, as amended, alleges one co
n-tinuing unl
awful delay by the Respondent in providing info
r-mation requested by West on behalf of the Union first in Febr
u-ary, and one unlawful failure to furnish information requested 

in November by
 Crider on behalf of the Union.
 First, the General Counsel alleges th
at since February 23 and 
continuing to September 23, the Respondent unreasonably d
e-layed providing the Union repeatedly requested relevant info
r-mation. 
 Specifically, the requested information relates to the 
personnel files, including disciplinary and corr
ective actions, of 
certain named bargaining unit employees which support the 
Respondent
™s February 21 grievance response letter concerning 
one named bargaining unit employee
™s work performance and 
6 The 
unit employees are 
more particularly described in the nonpr
o-
fessional positions set forth in 
appendix A annexed and incorporated by 
reference in the 
complaint. 
 GC Exh. 1(n) at 3 and 
appendix A.
                                                                                                                         MCKENZIE
-WILLAMETTE MEDICAL C
ENTER
  59 behavior along with the weekly CVOR (CVOR) department 
work 
schedules for January and February.
 Second, it is further alleged that the Respondent, despite r
e-peated requests beginning in November, unlawfully failed to 
furnish the Union requested information which generally relates 

to information about the Respondent
™s health insurance plan 
covering its bargaining unit employees. 
 The request for this 
health insurance plan information was made after the Respon
d-ent informed the Union of its intent to make changes to the plan 
prior to the expiration of the current CBA.
 1.  The 
Union
™s February 23 and May 14, 2012
 requests for 
information 
 As described above and in paragraphs 6(a), (b), (g)
Œ(i), 7 and 
8 of the complaint, the General Counsel alleges that since Fe
b-ruary 23 and continuing to September 23, the Respondent u
n-reasonably delayed providing the Union repeatedly requested 
relevant information. 
 Specifically, the requested information 
relates to the personnel files, including disciplinary and corre
c-tive actions, of certain named bargaining unit employees which 
suppo
rt the Respondent
™s February 21 grievance response letter 
concerning one named bargaining unit employee
™s work pe
r-formance and behavior along with the weekly 
cardiovascular 
operating 
room department schedules for January and February.
 In early February, We
st filed a grievance with O
™Leary on 
behalf of unit employee Melissa Frost (Frost), a unit employee 
scrub technician in the CVOR, alleging abuse discrimination 
and retaliation directed toward Frost by Hoppe and O
™Leary 
and West requested all information re
garding the investigation 

concerning the work environment in the CVOR. 
 (GC Exhs. 2 
and 3.)
7 On February 21, O
™Leary responded to West and Frost
™s step 
1 grievance by denying it on grounds that included that the 
grievance does not state a cognizable violat
ion of the CBA and 
does not state sufficient facts to support a winning grievance. 
 Moreover
, the response lays blame on Frost
™s own conduct for 
any alleged hostile work environment. 
 (GC Exh. 4.)
 After receiving O
™Leary
™s February 21 grievance response, 
West advance Frost
™s grievance to step 2. 
 On February 23, 
West requested information from O
™Leary in support of Frost
™s step 2 grievance including, but not limited to, personnel files of 
Frost, another unit employee, and current and former emplo
y-ees connec
ted to the CVOR, all disciplinary actions and all 
corrective action for the same employees, a list of employees 
and documents that relate to interactions between these e
m-ployees from May 2011 including the 
Respondent
™s response to 
the interactions, 
and 
all
 documents relied on by the 
Respondent 
in denying Frost
™s step 1 grievance.
  (GC Exh. 5.)
 The Respondent provided no information to the Union
™s in-formation request and on March 14, West repeated his request 
to O
™Leary on behalf of Frost.
  (GC Exh. 6.) 
 After receiving no 
information from the Respondent, West advanced Frost
™s grievance to 
step 3 on March 19.
  (GC Exh. 7.)
 West sent additional informational requests to O
™Leary on 
7 Although I have included several citations to the record to highlight 
particul
ar testimony or exhibits, my findings and conclusions are not 
based solely on those specific record citations, but rather are based on 
my review and consideration of the entire record for this case.
 March 21
 and
 22, and May 14 that repeated the original request 
for informatio
n and added a request for the weekly CVOR 
work schedules for all of January and February.
  (GC Exh. 8
Œ10.) 
 The Respondent did not respond to these information r
e-quests at that time and did not object to any of the requests on 
any grounds.
 Eventually, the 
Union received the information from the R
e-spondent on September 23. 
 By this time, the Union had already 
processed the grievance up to the point of arbitration. 
 After 
finally receiving the requested information, the Union rescin
d-
ed Frost
™s grievance based
 on the information it rece
ived and 
its legal counsel
™s re
consideration of the merits of the grie
v-ance.
 2.  The 
Union
™s November 21, 2012
 request for 
information
 As described above and in paragraphs 6(c)
Œ(g), (j), 7 and 8 
of the complaint, it is further al
leged that the Respondent, d
e-spite repeated requests beginning in November, unlawfully 
failed to furnish the Union requested information which gene
r-ally relates to information about the Respondent
™s health insu
r-ance plan covering its bargaining unit employ
ees. 
 The CBA provides that the Respondent shall provide the U
n-ion with advance written notice of any proposed health plan 
benefits modifications.
  (GC Exh. 12 at 38
Œ41.) O™Leary had previously provided the Union with such a
d-vance notice tied to proposed 
changes in Respondent
™s health 
care benefits for 2011
, and the Union responded by requesting 
information tied to the proposed modifications. 
 The Respon
d-ent provided the Union some of the requested information and 
O™Leary later told Crider that the Respond
ent was withdrawing 
its proposed changes to its health benefits in 2011.
 In mid
-November, West had conversations with O
™Leary a
f-ter she asked to meet with him to provide him proposed health 

plan benefit modifications for early enrollment for employees 
in a
dvance of the upcoming 2013 health plan year. 
 O™Leary 
provided West with a basic summary containing the Respon
d-ent
™s proposed increased benefits costs for employees and their 
family for Respondent
™s various medical plans effective for 
2013.
  (GC Exh. 11.)
  West told O
™Leary that the Union had a 
right to respond and request additional information concerning 
the proposed changes to the health plan benefits brought on by 
the basic summar
y provided to him by O
™Leary.
 Later in November, West passed on the same 
basic summary 
information he had just received from O
™Leary (GC Exh. 11)
, to Crider as the Union
™s CBA bargaining coordinator and she 

continued the dialogue between the Union and the Respondent 

from t
hat point forward with O
™Leary.
 As she had done in the p
ast, Crider reviewed the Respon
d-ent
™s basic summary of proposed changes to the health plan 
benefits for 2013 and on November 21, Crider prepared and 

sent to O
™Leary a request for health insurance plan information 
with a production deadline of December 10 a
fter the Respon
d-ent informed the Union of its intent to make changes to the plan 

prior to the expiration of the current CBA which includes the 

following:
  (i)  
Copy of Summary Plan Description;
                                                             DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 60 (ii)  
Financial impact of the plan design and employee 
contrib
ution rate changes;
 (iii)  
Actuarial value of the plan;
 (iv)  
Cost of the plan to McKenzie
-Willamette [R
e-spondent];
 (v)  
Method of fixing plan cost to McKenzie
-Willamette;
 (vi)  
Reserves (for payment of claims);
 (vii)  
Experience (reporting figures);
 (viii
)  Medical claims cost and administrative expen
s-es;
 (ix)
  Medical claims incurred for services at CHS
-affiliated hospitals;
 (x)  
Actual cost to supply services at CHS
-affiliated 
hospitals;
 (xi)  
Contractual discounts for services provided a
t CHS
-affiliated
 hospitals; and
 (xii)  
Prices to the plan of services provided at 
McKenzie
-Willamette entities, other network provid
ers, 
and non
-network providers.
  (GC Exh. 13.)
 Crider explained that this information was needed so that she 
and the Union could effectively
 bargain with Respondent about 
its proposed changes to its health plan. 
 Her 4
-page November 
21 letter contains further reasons why the Union needed the 
information.
  (GC Exh. 13.) 
 Significantly, Crider explained 
that the summary plan documents were 
needed to establish a 
baseline for discussions of proposed changes to the plan, fina
n-cial information was needed for an independent analysis of the 

overall cost of the plan to evaluate what portions of the pr
o-posed plan cost increases should be shouldered 
by the unit e
m-ployees versus other ways to shift costs elsewhere, local R
e-spondent operating costs were needed to compare to the CHS 

national plan costs, and information related to costs at other 
CHS
-affiliated hospitals would be used for comparison and 
alternate proposals at an
ticipated bargaining sessions.
 The Respondent did not provide any of the requested info
r-mation to the Union by December 10 or any other time.
 On December 14, Crider called and left O
™Leary
™s staff a te
l-ephone message asking O
™Leary t
o call Crider back.
 Crider called O
™Leary again on December 17
, and told her 
that she was calling to follow
 up on the November 21 info
r-mation request letter and Crider asked her if the Respondent 
intended to respond to the request for information. 
 O™Leary
 told Crider that she had sent the request letter on to Respon
d-ent
™s lawyers and they would be talking to the Union.  The two 
further discussed the Union
™s need for the requested info
r-mation and that the 
Union would take the necessary steps to 
obtain the r
equested information. 
 O™Leary acknowledged that 
she under
stood this.
 Moreover, Crider pointed out to O
™Leary that it was unclear 
to the Union whether the Respondent intended to make the 
proposed changes to its health care plan beginning in less than a 

mon
th as referenced in the basic summary proposal 
that
 O™Leary gave to West just a month before. 
 In addition, Crider 
further pointed out to O
™Leary that the Union had not yet r
e-ceived the written formal notice of the proposed modifications 
to the health plan
 called for in the CBA. 
 O™Leary responded by 
telling Crider that Respondent was not planning 
ﬁat that m
o-ment
ﬂ to make any changes to its health plan but that Respon
d-ent was talking to both 
of 
its unions about such proposed 
changes. 
 O™Leary further commen
ted that she believed that 
formal notice to the Union is only necessary to make changes 
that allow the Respondent to terminate the 
CBA.
 On December 18, Crider received O
™Leary
™s December 17th 
written notice of proposed changes to Respondent
™s 2013 
health p
lan benefits addressed to the Union
™s president, Ms. 
Meg Niemi (Niemi), which contradicted O
™Leary
™s oral stat
e-ment to Crider the day before that Respondent was not planning 

to make changes to its health plan.  (GC Exh. 14.)
 On December 20, Union 
President Niemi sent O
™Leary a le
t-ter acknowledging receipt of O
™Leary
™s December 17 letter 
proposing changes to certain benefit plans. 
 The December 20 
letter requested that discussions between the Respondent and 
the Union begin as soon as possible concern
ing the proposed 
changes and the letter pointed out to O
™Leary that the info
r-mation requested on November 21 had not yet been provided 
and that the information was necessary to complete good
-faith 
bargaining about the Respondent
™s proposed changes to healt
h plan benefits. 
 The letter further states that despite Respondent 
asking its employees to enroll for the 2013 health plan and 
Respondent
™s notice of contemplated changes to the plan, the 
Union notes that it would object if the proposed changes are 

effect
ive on January 1, 2013
, as the December 17th notice letter 
does not specify a proposed effective date for the changes.
  (GC 
Exh. 15.)
 On January 15, 2013, Crider emailed O
™Leary another r
e-minder request for the same information requested as of N
o-vember 21 
pointing out that whether Respondent wishes to 

pursue changes in the health plans in 2013, the Union needs the 
requested information in order to evaluate the plans, determine 
whether or not the plans conform to the ACA, develop pr
o-posals for the bargaining
 unit for a successor contract, and e
n-gage in meaningful bargaining at that time. 
 The letter further 
mentions that Respondent has ignored and not provided any of
 the requested information.
 None of the information requested in the November 21 i
n-formation r
equest was provided to the Union by the Respondent 
and the Respondent did not object to any of the requests on any 
grounds.
 Analysis
 A.  The Respondent
™s Untimely Responses to the Union
™s February and May Information Requests
 An employer has an obligation 
to provide a union with rel
e-vant information during collective
-bargaining negotiations.
  NLRB v. Truitt Mfg. Co.
, 351 U.S. 149, 153 (1956). 
 It is well 
settled that an employer must provide information relevant to a 

union
™s decision to file or process grie
vances. 
 See 
Beth Abr
a-ham Health Services
, 332 NLRB 1234 (2000); 
Ohio Power 
Co.
, 216 NLRB 987, 991 (1975), enfd. 531 F.2d 1381 (6th Cir. 
1976).  If the information sought relates to the processing of a 

grievance (or potential grievance), the legal test is 
whether the 

information is relevant to the grievance and the determination 
of relevancy is made based on a liberal, discovery type of 
  MCKENZIE
-WILLAMETTE MEDICAL C
ENTER
  61 standard. 
 Acme
, 385 U.S. at 437; 
Knappton Mar
itime
 Corp.
, 292 NLRB 236 (1988). 
 In determining possible relevance, the 
Board does not pass upon the merits, and the labor organization 
is not required to demonstrate that the information is accurate, 
not hearsay, or even, ultimately reliable. 
 Postal Service
, 337 
NLRB 820, 822 (2002).  Like a flat refusal to bargain, 
ﬁ[t]he 
refusal of an employer to provide a bargaining agent with i
n-formation relevant to the union
™s task of representing its co
n-stituency is a per se violation of the Act
ﬂ without regard to the 
employer
™s subjective good or bad faith. 
 Brooklyn Union Gas 
Co.
, 22
0 NLRB 189, 191 (1975); 
Procter & Gamble Mfg. Co.
, 237 NLRB 747, 751 (1978), enfd. 603 F.2d 1310 (8th Cir. 
1979).
 Information concerning employees in the bargaining unit and 
their terms and conditions of employment, is deemed 
ﬁso i
n-trinsic to the core of t
he employer
-employee relationship
ﬂ as to 
be presumptively relevant. 
 Disneyland Park
, 350 NLRB 1256, 
1257 (2007); 
Sands Hotel & Casino
, 324 NLRB 1101, 1109 
(1997). 
 Presumptively relevant information must be furnished 
on request to employees
™ collective
-bargaining representatives 
unless the employer establishes legitimate affirmative defenses 
to the production of the information. 
 Metta Electric
, 349 
NLRB 1088 (2007); 
Postal Service
, 332 NLRB 635 (2000). 
 However, when the requested information does not con
cern 

subjects directly pertaining to the bargaining unit, such material 
is not presumptively relevant, and the burden is upon the labor 

organization to demonstrate the relevance of the material 
sought.  
Disneyland Park
, 350 NLRB at
 1257; 
Richmond 
Health Ca
re, 332 NLRB 1304, 1305 
fn. 1 (2000).
 Here, I find that the information requested in this case, pe
r-sonnel files, disciplinary actions, and CVOR work schedules 

for some unit employees in connection with a unit employee
™s step 2 grievance is presumptively re
levant. 
 See 
Booth Newsp
a-pers, Inc.
, 331 NLRB 296, 300 (2000); 
Leland Stanford Junior 
University
, 307 NLRB 75, 80 (1992); 
Castle Hill Healthcare
, 355 NLRB 1156, 1179 (2012).  Nonetheless, this requested 

information was produced by the Respondent on Septemb
er 23 
without objection and I find that all objections to its production 

at this time have been waived and also, as referenced above, 
because I draw adverse inferences from Respondent
™s conti
n-ued failure to produce documents at hearing, the
 complaint 
alleg
ations stand un
rebutted as related to the information r
e-quests and the underlyi
ng relevance of those requests.
 Moreover, the primary issue here is whether the 7
-month d
e-lay in producing the requested information is a violation of the 

Act itself.
 The first 
written request for this information was on Febr
u-ary 23. 
 The information was provided on September 23, 7 
months after the initial written request for information. 
 While 
there is no per se rule regarding timeliness of furnishing info
r-mation, the law requi
res a 
ﬁreasonable good faith effort to r
e-spond to the request as promptly as circumstances allow.
ﬂ  Allegheny Power
, 339 NLRB 585, 587 (2003); see also 
Good 
Life Beverage Co.
, 312 NLRB 1060, 1062 fn. 9 (1993). 
 ﬁAn 
employer must respond to the information 
request in a timely 

manner
ﬂ and 
ﬁ[a]n unreasonable delay in furnishing such i
n-formation is as much of a violation of Section 8(a)(5) as a r
e-fusal to furnish the information at all.
ﬂ  Amersig Graphics, Inc.
, 334 NLRB 880, 885 (2000); see also 
Newcor Bay Cit
y Div
i-sion
, 345 NLRB 1229, 1237 (2005) (and cases cited there
in).  
The complexity and extent of the information sought, its avai
l-ability, and the difficulty in retrieving the information are fa
c-tors considered in determining whether an employer has r
e-spond
ed with reasonable promptness. 
 Id., citing 
Samaritan 
Medical Center
, 319 NLRB 392, 398 (1995).
 The Board recently affirmed the ALJ
™s finding in 
Mountain 
View Country Club, Inc.
, 359 NLRB 
914 (2013), where she 
found that a 3
-month, 21
-day delay period was 
adequate to find 
a violation of the Act.
 Here, Respondent is a single
-location employer and does not 
assert that the information sought by the Union was difficult to 
retrieve.
  The personnel files, disciplinary records
, and corre
c-tive actions for 
two
 unit 
employees in the CVOR as well as the 
CVOR employee work schedules for January and February 

would not appear to be complex and there is no evidence in the 
record that complexity of the information sought was a factor in 
the timing of production of the docum
ents. 
 The requested i
n-formation relates specifically to unit employee Frost
™s step 2 
grievance. 
 Finally, there is no evidence that the information 
was unavailable. 
 Thus, the factors of complexity, availability, 
and extent of the information sought milit
ate toward a prompt 
response. 
 However, each time the Union reiterated its request 
for information, Respondent
™s representative merely ignored 
the requests. 
 From the lack of evidence providing an adequate 
explanation for the delay in production, I find th
at Respon
d-ent
™s representative made no attempt to gather the information 
and provide it to the Union from February 23 until September 
23 when the information was finally provided to the Union.
 The Respondent offered no evidence at hearing as to why it 
fail
ed to supply the requested information in a timely manner.
  Thus, I find that for the 7
-month period from February 23 to 

September 23, Respondent failed to provide the information in 
a reasonably prompt manner and thereby bargained in bad faith 
with the Un
ion. 
 See 
Mountain View Country Club, Inc.
, supra
 (Board affirms ALJ who found a 3
-month, 21
-day delay in 
providing information to be untimely and a violation of Section 

8(a)(1) and (5) of the Act.)
 For the reasons stated above, I find that Respondent
™s 7-month delay in producing the requested information responsive 

to the February 23 information request is a violation of Section 

8(a)(1
) and (5) of the Act.
 B.  The Information Sought in the Union
™s November 21, 2012
 Re
quest for Information 
Is Relevant and M
ust Be Produced
 Under Section 8(a)(5) and 8(d) of the Act, an employer is r
e-quired to provide the union with relevant information needed to 

enable it to properly perform its duties as the employees
™ bar-gaining representative.  
NLRB v. Acme Industrial Co.
, 385 U.S. 
432, 435
Œ436 (1967) (citing 
NLRB v. Truitt Mfg. Co.
, 351 U.S. 
149 (1956) (holding that an employer had a duty to provide 

information relevant to bargainable issues upon requests from 
the union); see also 
Detroit Edison v. NLRB
, 440 U.S. 301, 303 
(1979) (noting the duty to supply information turns upon 
ﬁthe 
circumstances of the particular case
ﬂ) (citing 
Truitt Mfg. Co.
,  DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 62 351 U.S. at 153).
8 When the union
™s request for information pertains to e
m-ployees within the bargaining unit, the information is pr
esum
p-tively relevant and the employer must provide the information.  
Disneyland Park
, 350 NLRB 1256, 1257 (2007).  
As a general 
rule, information regarding a bargaining unit employee
™s wa
g-es, 
hours, and other terms and conditions of employment is also 
pres
umptively relevant.  
Whitin Mach
ine
 Works
, 108 NLRB 
1537, 1541 (1954)
. The duty to furnish information requires a reasonable good
-faith effort to respond to the request as promptly as circu
m-stances allow.  
Good Life Beverage Co.
, 312 NLRB 1060, 1062 
fn. 9 
(1993).  Here, the Respondent never produced any info
r-
mation responsive to the Union
™s November 21 information 
request.  The information requested by the Union, here, is pr
e-sumptively relevant.  Information concerning the bargaining 
unit
™s health plan is p
resumptively relevant.  See 
Honda of 
Hayward
, 314 NLRB 443 (1994) (Information about bargai
n-ing unit employees
™ health insurance plans are presumptively 
relevant).  In 
Aztec Bus Lines, Inc.
, the Board affirmed the 
ALJ
™s finding that basic information such 
as the carrier of the 
health benefit plan was as much of a 
ﬁcomponent
ﬂ of the health 
and welfare plan as was the level of coverage.  
Aztec Bus Lines, 
Inc.
, 289 NLRB 1021, 1037 (1988).  Similarly, information 
about the claims experience and history of unit 
employees on 
the health plan is also presumptively relevant.  
Hanson Aggr
e-gates BMC, Inc.
, 353 NLRB 287, 288 (2008); 
North American 
Soccer League
, 245 NLRB 1301, 1306 (1979).
 Similarly, the Union
™s request for information concerning 
items including those i
temized in its request are presumptively 
relevant, as the Union states, to understand the ramifications of 
the Respondent
™s mid
-November proposed health plan chan
g-esŠthis information was needed so that the Union could effe
c-tively bargain with Respondent ab
out its proposed changes to 
its health plan. 
 Crider
™s November 21 letter request contains 
detailed reasons why the Union needed the information and the 
specific types of documents requested. 
 (GC Exh. 13.) 
 Signif
i-cantly, as stated above, Crider explained
 that the summary plan 
documents were needed to establish a baseline for discussions 
of proposed changes to the plan, financial information was 
needed for an independent analysis of the overall cost of the 
plan to evaluate what portions of the proposed pla
n cost i
n-creases should be shouldered by the unit employees versus 
other ways to shift costs elsewhere, local Respondent operating 
costs were needed to compare to the CHS national plan costs, 
and information related to costs at other CHS
-affiliated hosp
i-tals would be used for comparison and alternate proposals at 
anticipated bargaining sessions.  
See 
New Surfside Nursing 
Home
, 330 NLRB 1146, 1146 fn.
 1, 1149 (2000) (Board a
f-8 ﬁA broad disclosure rule is crucial to full development
 of the role 
of collective bargaining contemplated by the Act.  Unless each side has 
access to information enabling it to discuss intelligently and deal mea
n-
ingfully with bargainable issues, effective negotiation cannot occur.
ﬂ  Detroit Newspaper Printing 
& Graphic Communications Union v. 
NLRB,
 598 F.2d 267, 271 
(D.C. Cir. 1979).  ﬁ
[R]elevancy is synon
y-mous with 
‚germane™
; and a party must disclose information if it has 
any bearing on the subject matter of 
the case.
ﬂ  Id. (internal citations 
omitted).
 firmed the ALJ
™s finding of relevance for information requested 
by the union 
regarding a submission to government agencies, 
such as Medicare, and finding that the requested information 
assisted the union in evaluating the employer
™s economic pr
o-posals and demands during bargaining).
 Further, the Respondent has failed to establish a
ny other l
e-gal basis for not producing the requested information. 
 See 
generally 
NLRB v. North Bay Plumbing, Inc.
, 102 F.3d 1005 
(9th Cir. 1996); 
NLRB v. Carolina Food Processors, Inc.
, 81 
F.3d 507 (4th Cir. 1996). 
 No evidence was offered in support 
of th
ese general boilerplate objections and, on that basis, I find 
no loosely asserted objection warranted refusal to furnish the 
information.
  Also, as referenced above, because I draw adverse 
inferences from Respondent
™s continued failure to produce 
documents
 at hearing, the complaint allegations stand un
-rebutted as related to the information requests and the underl
y-ing relevance of those requests
. I observed Crider opine persuasively and with confidence 
that she would not have prepared and sent the November 
21 request for information if she had not received the basic su
m-mary from O
™Leary that caused her to request information r
e-lated to the proposed health plan benefits cost increases unila
t-erally raised in mid
-November by the Respondent.
9  I further 
find tha
t Respondent
™s mid
-November proposed changes to its 
health plan covering bargaining unit employees triggered, a 
year ahead of the CBA
™s actual expiration date, the Union
™s need for the requested information. 
 I further find that it was 
reasonable for Cride
r to believe that contract negotiations were 
resuming with Respondent
™s unilateral action and necessary to 
determine whether the Union could accept the proposed chan
g-es to Respondent
™s health plan benefits. 
 Even though O
™Leary 
denied that Respondent would
 seek to unilaterally propose a 
change to its health plan benefits in 
the 
mid
-December tel
e-phone conversation with Crider, O
™Leary contradicted herself 
when she sent formal notice to the Union of the proposed un
i-
lateral changes in her December 17 letter received the very next 
day by the Union. 
 It is with this backdrop that I further find 
that Respondent became obliged to furnish the requested i
n-formation as the General Counsel has proven that the Union 
raised con
cerns related to timely contract negotiations once the 
Respondent proposed its unilateral changes to its health plan 

benefits and that the requested information is needed to effe
c-tively bargain with the Respondent about its proposed chang
es.
 Therefore, I f
ind that Respondent violated Secti
on 8(a)(
5) and (
1) of the Act.
 CONCLUSIONS OF 
LAW 1. 
 Respondent McKenzie
-Willamette Regional Medical 
9 Con
sistent with Respondent
™s unilateral or 
ﬁlone wolf
ﬂ strategy at 
the start of trial, Respondent proceeded without any witnesses to call 
and proclaimed, without support, that the parties had fully settled their 
differences over the preceding weekend and tria
l had become unnece
s-sary. 
 The General Counsel and Charging Party vehemently disagreed 
with Respondent
™s counsel about any settlement development. 
 I asked 
Respondent
™s counsel if he had a signed settlement agreement to pr
o-
duce so we would not have to wast
e any further resources with trial.
  Respondent
™s counsel responded that he did not have a signed settl
e-ment agreement to present to me so trial wen
t forward.
                                                                                                                         MCKENZIE
-WILLAMETTE MEDICAL C
ENTER
  63 Center Associates, LLC, d/b/a McKenzie
-Willamette Medical 
Center is an employer engaged in commerce within the mea
n-
ing o
f Section 2(2), (6), and (7) of the Act.
 2. 
 The Service Employees International Union, Local 49, 
CTW
-CLC is a labor organization within the meaning of Se
c-tion 2(5) of the Act.
 3.  By unreasonably delaying the furnishing of information 
set forth in paragra
phs 6(a), (b), (g)
Œ(i), 7
, and 8 of the co
m-plaint, the Respondent has engaged in an unfair labor practice 

within the meaning of Section 8(a)(
5) and (
1) of the Act.
 4. 
 By failing and refusing to furnish the information set 
forth in complaint paragraph 6(c)
Œ(g), (j), 7
, and 8 of the co
m-plaint, the Respondent has engaged in an unfair labor practice 
within the meaning of Section 8(a)(
5) and (
1) of the Act.
 5. 
 The Respondent
™s above
-described unfair labor practice 
affects commerce within the meaning of Section
 2(6) and (7) of 
the Act.
 REMEDY
 Having found that the Respondent has engaged in and is e
n-gaging in unfair labor practices within the meaning of Section 
8(a)(1) and (5) of the Act, it shall be ordered not to unreason
a-bly delay the supply of relevant 
requested information and to 
produce the information and post and mail a notice to emplo
y-
ees attached as the appendix.
 [Recommended Order omitted from publication.]
  